                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

  In re:                                               )   Case No. 18-07868
                                                       )
  CHRISTOPHER ROBERTS KELLY                            )   Chapter 11
                                                       )
                                                       )
                          Debtor.                      )   Judge Walker

                          U.S. TRUSTEE’S MOTION TO CONVERT

           The U.S. Trustee, Region 8, moves the Court for an order pursuant to 11 U.S.C. §

 1112(b)(1) to convert this Chapter 11 case, or in the alternative, to dismiss this case. This motion

 is excluded from Local Rule 9013 and, pursuant to 11 U.S.C. § 1112(b)(3), the U.S. Trustee

 requests a hearing date as soon as possible, and not later than 30 days after the filing date of this

 motion. In support of this Motion, the U.S. Trustee asserts as follows:

           1.    This Court has jurisdiction to hear and determine this Motion pursuant to 28 U.S.C.

 § 157(b)(2)(A).

           2.    Pursuant to 28 U.S.C. § 586(a)(3)(G), the U.S. Trustee is charged with monitoring

 the progress of cases under the Bankruptcy Code and taking such actions as the U.S. Trustee deems

 appropriate to prevent undue delay in such progress. The U.S. Trustee has standing to be heard on

 this Motion to Convert pursuant to 11 U.S.C. § 307.

           3.    On November 26, 2018, Christopher Roberts Kelly (“Debtor”) filed a bankruptcy

 petition seeking relief under Chapter 11 of the Bankruptcy Code.

           4.    Although the U.S. Trustee explained to Debtor at the Initial Debtor Interview that

 operating reports are due the 15th day of the following month, Debtor has not filed December

 2018, January, June and July 2019 monthly operating reports. As a result, the U.S. Trustee, the

 Court or his creditors are unable to properly monitor Debtor’s dealings in bankruptcy.



Case 3:18-bk-07868        Doc 126    Filed 08/29/19 Entered 08/29/19 12:36:38              Desc Main
                                    Document      Page 1 of 5
        5.      Debtor has also failed to pay his U.S. Trustee quarterly fees for the first and second

 quarters of 2019 in the amount of $1,300.

        6.      Section 1112(b)(1) of the Bankruptcy Code mandates that the bankruptcy court

 convert or dismiss a chapter 11 case, whichever is in the best interests of creditors and the estate,

 if the movant establishes cause. In re V Companies, 274 B.R. 721, 740 (Bankr. N.D. Ohio 2002).

 Section 1112(b)(4) of the Bankruptcy Code fails to define the term “cause,” but provides a non-

 exclusive list of circumstances that constitute “cause” for conversion or dismissal. In re Fall, 405

 B.R. 863, 867 (Bankr. N.D. Ohio 2009). Cause includes failure to timely file monthly operating

 reports and pay quarterly fees. 11 U.S.C. § 1112(b)(4)(F) & (K).

        7.      Cause exists in this case because Debtor has repeatedly failed to file timely

 operating reports or pay quarterly fees as detailed above. 11 U.S.C. § 1112(b)(4)(F)&(K).

        8.      As the docket reflects that there may be significant equity in Debtor’s assets,

 conversion appears to be in the best interest of its creditors. In the alternative, the U.S. Trustee

 requests that this case be dismissed.

        9.      The U.S. Trustee also requests that Debtor’s counsel file his fee application within

 30 days.




Case 3:18-bk-07868       Doc 126     Filed 08/29/19 Entered 08/29/19 12:36:38              Desc Main
                                    Document      Page 2 of 5
        WHEREFORE, the U.S. Trustee respectfully requests that the Court enter an Order

 converting Debtor’s case and requiring counsel to file a fee application within 30 days, and other

 such other relief as may be appropriate.

                                        Respectfully submitted,

                                        PAUL RANDOLPH,
                                        ACTING US TRUSTEE, REGION 8

                                          /s/ Natalie Cox
                                        NATALIE COX
                                        Assistant U.S. Trustee
                                        318 Customs House, 701 Broadway
                                        Nashville, TN 37203
                                        (615) 736-2259; (615) 736-2260 (Fax)
                                        Natalie.Cox@usdoj.gov



                                  CERTIFICATE OF SERVICE

         I certify that on August 29, 2019, a copy of the foregoing document was sent
 electronically to registered ECF users and by first class mail, postage prepaid, to the entities
 listed on the attached mailing matrix:




                                                       /s/ Terri Whitman
                                                       TERRI WHITMAN




Case 3:18-bk-07868        Doc 126     Filed 08/29/19 Entered 08/29/19 12:36:38             Desc Main
                                     Document      Page 3 of 5
Label Matrix for local noticing                      (p)FORD MOTOR CREDIT COMPANY                         LEFKOVITZ AND LEFKOVITZ, PLLC +
0650-3                                               P O BOX 62180                                        618 CHURCH ST STE 410
Case 3:18-bk-07868                                   COLORADO SPRINGS CO 80962-2180                       NASHVILLE, TN 37219-2452
MIDDLE DISTRICT OF TENNESSEE
Nashville
Wed Aug 28 15:41:14 CDT 2019
SunTrust Bank, as serviced by SunTrust Bank          701 Broadway Room 170                                (p)BANK OF AMERICA
Brock and Scott, PLLC                                Nashville, TN 37203-3979                             PO BOX 982238
Shilpini Burris                                                                                           EL PASO TX 79998-2238
6 Cadillac Dr. Suite 140
Brentwood, TN 37027-5080

Brant Gamble                                         Brant Gamble                                         Chase Card
c/o Austin McMullen                                  c/o Russell Morgan, Bradley Arant Boult              P.o. Box 15298
Bradley Arant Boult Cummings, LLP                    1600 Division St, STE 700                            Wilmington DE 19850-5298
1600 Division St., Ste. 700                          Nashville TN 37203-2771
Nashville, TN 37203-2771

Citi Shell                                           Frd Motor Cr                                         Gs Bank Usa
Po Box 6497                                          Po Box Box 542000                                    Po Box 45400
Sioux Falls SD 57117-6497                            Omaha NE 68154-8000                                  Salt Lake City UT 84145-0400



Lori Kelly                                           Michele Sexton                                       Michele Sexton
c/o Phillip G. Young, Jr.                            c/o Austin McMullen                                  c/o Russell Morgan, Bradley Arant Boult
Thompson Burton PLLC                                 Bradley Arant Boult Cummings, LLP                    1600 Division St, STE 700
6100 Tower Circle, Suite 200                         1600 Division St., Ste. 700                          Nashville TN 37203-2771
Franklin, TN 37067-1465                              Nashville, TN 37203-2771

PROSPER FUNDING LLC                                  Prosper Marketplace In                               SunTrust Bank
C O WEINSTEIN & RILEY, PS                            221 Main St Ste 300                                  Bankruptcy Department RVW 3034
2001 WESTERN AVENUE, STE 400                         San Francisco CA 94105-1909                          PO Box 27767 Richmond, VA 23261
SEATTLE, WA 98121-3132


Suntrust Bank/cc 510                                 US TRUSTEE +                                         CHRISTOPHER ROBERTS KELLY
1001 Semmes Ave                                      OFFICE OF THE UNITED STATES TRUSTEE                  200 21ST AVE SOUTH
Richmond VA 23224-2245                               701 BROADWAY STE 318                                 APT 1018
                                                     NASHVILLE, TN 37203-3966                             Nashville, TN 37203-2551


Lori Kelly
c/o Phillip G. Young
6100 Tower Circle, Suite 200
Franklin, TN 37067-1465




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


FORD MOTOR CREDIT COMPANY LLC                        Bk Of Amer                                           (d)Ford Motor Credit Company LLC
Dept. 55953, P.O. Box 55000                          Po Box 982238                                        Dept 55953
Detroit, MI 48255-0953                               El Paso TX 79998                                     P O Box 55000
                                                                                                          Detroit MI, 48255-0953
              Case 3:18-bk-07868              Doc 126     Filed 08/29/19 Entered 08/29/19 12:36:38                       Desc Main
                                                         Document      Page 4 of 5
                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)SunTrust Bank                                       (d)Brant Gamble                                      (d)Michele Sexton
                                                       c/o Austin McMullen                                  c/o Austin McMullen
                                                       Bradley Arant Boult Cummings, LLP                    Bradley Arant Boult Cummings, LLP
                                                       1600 Division St., Ste. 700                          1600 Division St., Ste. 700
                                                       Nashville, TN 37203-2771                             Nashville, TN 37203-2771

End of Label Matrix
Mailable recipients      21
Bypassed recipients       3
Total                    24




              Case 3:18-bk-07868               Doc 126      Filed 08/29/19 Entered 08/29/19 12:36:38                       Desc Main
                                                           Document      Page 5 of 5
